Citation Nr: 1236085	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-45 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to November 1971, to include a tour of duty in Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Montgomery, AL, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for pulmonary fibrosis.  

The initial denial of service connection in September 2004 did not consider possible entitlement based on herbicide exposure; the Veteran has made that allegation, as well as allegations involving exposure to other substances, in connection with the current claim.  At some point, the RO obtained service personnel records documenting the Veteran's duties and his presence in Vietnam.  

These records are relevant service department records, which were available at the time of the prior decision and could have been obtained.  It is unclear if these records, or the information in them, was associated with the claims file at the time of the prior denial.  The original folder was lost, and rebuilt.  The September 2004 decision does not list any service personnel records among the evidence, but in other areas regarding other issues there is some indication that the Veteran's Vietnam service and duties were considered.  Under such circumstances, when records were lost due to no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Resolving all doubt in favor of the Veteran, the Board concludes that the service department records were not in the file at the time of the prior denial.  By regulation, new and relevant service department records which were available but not obtained are considered new and material and the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  Accordingly, the issue has been recharacterized.

The Veteran testified at a February 2012 hearing before a Decision Review Officer (DRO) at the RO, and the Veteran and his wife testified at an August 2012 hearing before the undersigned Veterans Law Judge via videoconference from the RO.  Transcripts of both hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted above, in light of the receipt of relevant service department records which were not previously associated with the claims file despite their prior availability, the claim must be reconsidered on the merits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of s pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has repeatedly indicated that he continues to receive private treatment from a pulmonologist, Dr. Ferguson, and a primary care physician, Dr. Hensleigh.  While some records from these providers are associated with the current file, updated records, indicated by the Veteran at his hearing and in October 2010 correspondence to be potentially relevant, have not been obtained.  In the case of Dr. Hensleigh, older treatment records dating back to 1980 may also exist which could bear on the appellate issue.  On remand, appropriate steps to obtain the records must be undertaken.

Further, a VA examination is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possible nexus may exist is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service records establish that he is presumed exposed to herbicides, based on service in Vietnam between January 1962 and May 1975.  These records and statements from another service member also document his exposure to a variety of other solvents and chemicals while performing his duties as a mechanic on armored vehicles.  The Veteran and his wife have competently testified that during and since service, he experienced breathing problems and coughing.  Current medical records establish a diagnosis of pulmonary fibrosis, and Dr. Ferguson has indicated that substances of the type encountered in service may be related to the development of such.  An examination to obtain a nexus opinion is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. William J. Ferguson for the period of June 2007 to the present, and for Dr. Charles David Hensleigh for the periods of 1980 to November 2004 and January 2006 to the present, as well as any other provider who has treated the Veteran for pulmonary fibrosis and whose records are not yet associated with the claims file.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all records related to pulmonary fibrosis treatment.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete updated VA treatment records for the period of March 2011 to the present.

3.  After completion of the foregoing, schedule the Veteran for a VA Respiratory (Obstructive, Restrictive, and Interstitial) examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is notified that the Veteran is presumed exposed to herbicides in service.  In the performance of his duties, he was also exposed to chemical solvents, fuel, and a variety of particulate matter from weapons in service.  After service, he worked in foundry with exposure to asbestos and various chemicals for many years, then as a machinist.  He also smoked 1-2 packs of cigarettes for 35 to 45 years.  The Veteran competently reports the onset of a cough in service, persisting to today.

The examiner must opine as to whether currently diagnosed pulmonary fibrosis is at least as likely as not caused or aggravated by military service, to include through exposure to in-service environmental hazards.  His statements regarding a long-standing cough must be discussed, as well as the above-noted risk factors identified by private doctors.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


